Citation Nr: 0431113	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 8, 2001, 
for the grant of service connection for bilateral hearing 
loss, to include based on claimed clear and unmistakable 
error (CUE) in a September 1997 rating decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, D.K. and M.K.




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1937 to April 
1940 and from January 1941 to January 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania which 
granted service connection for bilateral hearing loss and 
assigned a 
70 percent disability rating, effective from August 8, 2001.  
The veteran perfected an appeal as to the effective date of 
the award.

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.  During the hearing, he submitted additional 
evidence consisting of a statement from M.K. and a computer 
disk; he specifically waived consideration of that evidence 
by the RO&IC.  See 38 C.F.R. § 20.1304 (2003).  Additional 
evidence was also submitted directly to the Board later in 
March 2004 along with another waiver of initial RO&IC 
consideration.  

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative after the March 2004 hearing.  Taking into 
consideration the veteran's advanced age, the undersigned VLJ 
has ruled favorably on the motion to advance this case on the 
docket.  See 38 C.F.R. § 20.900(c) (2003).

This case was previously before the Board and was remanded to 
the VA Appeals Management Center (AMC) in April 2004.  Later 
that month, the AMC issued a Supplemental Statement of the 
Case (SSOC) which continued to deny the claim.  The case has 
been returned to the Board for further appellate proceedings.  

FINDINGS OF FACT

1.  The RO&IC originally denied entitlement to service 
connection for defective hearing by rating decision in 
February 1959.  The veteran did not appeal.  

2.  In a September 1997 rating decision, the RO&IC determined 
that new and material evidence to reopen the claim for 
service connection for hearing loss had not been submitted.  
The veteran did not appeal.  

3.  The September 1997 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.

4.  A reopened claim of service connection for hearing loss 
was received on August 8, 2001.  

5.  In an October 2002 rating decision, the RO&IC granted 
service connection for bilateral hearing loss, effective 
August 8, 2001.


CONCLUSIONS OF LAW

1.  The September 1997 VA rating decision did not contain 
CUE.  38 C.F.R. § 3.105 (2003).

2.  The criteria for an effective date earlier than August 8, 
2001, for the grant of service connection for hearing loss 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an earlier effective date for the grant of 
service connection for hearing loss.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The VCAA 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  
See, in general, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 
3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of CUE "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of CUE in a prior, final decision.

In terms of the broader issue of the veteran's entitlement to 
earlier effective date, the Court has also held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and assist do not apply to a claim if resolution of 
the claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case 
the facts are not in dispute; resolution of the veteran's 
appeal is dependent on interpretation of the statutes and 
regulations regarding the effective date of an award of 
service connection.  As will be discussed below, the issue of 
whether the veteran is entitled to an earlier effective date 
is dependent upon whether a reopened claim for service 
connection was filed prior to August 8, 2001.  That 
determination is dependent on the documents and evidence 
received by VA prior to August 8, 2001 (and thus are already 
of record in the veteran's VA claims folder).  As a practical 
matter, the veteran could not submit any evidence 
contemporaneous with the current appeal which could 
potentially change the outcome.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The Board observes in passing that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal of the assigned effective date.  The 
record reflects that he has been informed of the various 
requirements of law pertaining to his appeal in the June 2003 
Statement of the Case (SOC).  He testified at a personal 
hearing which was chaired by the undersigned VLJ in March 
2004.    

Pertinent Law and Regulations

Finality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.302 (2003).  In general, RO&IC rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).  



Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

CUE

An unappealed VA rating decision becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.105, 20.1103 (2003).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Standard of review

The current standard of review is as follows.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual and procedural background

The record reflects that the veteran filed an initial claim 
of entitlement to service connection for hearing loss in 
September 1958.  In a February 1959 rating decision, the 
RO&IC denied service connection for hearing loss.  The 
decision was based, in part, on the veteran's service medical 
records, which included a separation physical in January 1945 
showing a finding that his bilateral defective hearing began 
in childhood.  The veteran did not file an appeal.  

The veteran filed another claim of service connection for 
hearing loss in July 1997.  In a September 1997 rating 
decision, the RO&IC determined that new and material evidence 
sufficient to reopen the claim for service connection for 
hearing loss had not been submitted.  The veteran was 
provided notice of his appellate and procedural rights; he 
did not appeal.  

A request to reopen the veteran's claim of entitlement to 
service connection for hearing loss was received on August 8, 
2001.  In an October 2002 rating decision, the RO&IC granted 
service connection for hearing loss effective August 8, 2001.  
The veteran subsequently perfected an appeal as to the 
effective date for the award of service connection.  

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date, August 8, 
2001, is the earliest effective date assignable for service 
connection for the veteran's hearing loss as a matter of law.  

The currently assigned effective date has been challenged on 
two bases:  that a September 1997 VA decision contains CUE 
and therefore should be revised; and a more general claim 
that an earlier effective date should be assigned.  The Board 
will deal with each of these in turn.   

CUE

The veteran, through his representative, contends that he is 
entitled to an earlier effective date for the grant of 
service connection for hearing loss based on CUE in the 
September 1997 rating decision.  Specifically, he contends 
that due to confusion involving service and claim numbers, 
the RO&IC was not analyzing evidence which was pertinent to 
the veteran when it decided the claim.  See the March 2004 
hearing transcript (T), pgs. 7-8.  The representative alleges 
that service and/or claim numbers from at least three other 
named individuals had been mixed up with the veteran's 
service number over the years.  T. at pgs 4-7 & 8-10.  He 
suggests that there may have also been a mix up of medical 
evidence.  T. at pg. 8.  
In particular, the veteran contends that he never had 
defective hearing during childhood and that the January 1945 
discharge examination, which included an entry noting hearing 
loss since childhood) belonged to someone else.  T. at pgs. 8 
& 20.

In April 2004, the Board remanded the veteran's claim to the 
AMC in part to address his contention that confusion over his 
service number created a mix-up of medical evidence.  After 
thoroughly reviewing the veteran's service medical records 
and additional documents submitted at the March 2004 hearing, 
the AMC determined that the correct medical records were of 
record at the time of the September 1997 decision.  In 
particular, the AMC indicated that while there may have been 
confusion over the veteran's correct service number, the 
service number (ending in "107") and address noted on the 
January 1945 separation physical matched those found on the 
veteran's official record of service.  Additionally, it was 
noted that the address on the January 1945 separation 
examination was identical to the address the veteran provided 
on his original compensation application filed in 1958.

The Board itself has reviewed the record and finds that 
although there was indeed some confusion as to service 
numbers, it appears that the January 1945 separation 
examination in question appears to match this veteran.  In 
addition to the identical addresses referred to by the AMC, 
which is powerful evidence that this is the same person, the 
Board notes that the date of the separation examination, 
January 11, 1945, is the day before the date of the veteran's 
separation from service, January 12, 1945.  This is exactly 
what would be expected to occur.  It defies the law of 
probability that two different veterans with the same, 
somewhat uncommon, name would be examined at the same place 
at the same time.  In short, a review of the record has not 
shown that there was a mix up of medical evidence.   

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of CUE.  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
"Clear and unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, supra, at 313-4.

The Board does not believe that, even if a mix-up in records 
had occurred, this would amount to CUE in the September 1997 
rating decision.  That decision, which involved the mater of 
receipt of new and material evidence, did not even refer to 
the January 1945 separation physical examination, which 
appears to have been in the record since the time of the 
veteran's initial claim in 1958.  The September 1997 decision 
dealt with 1993 and 1997 medical records which showed ongoing 
hearing loss.  The existence of hearing loss was not in 
question, so the September 1997 decision that such evidence 
did not serve to reopen the claim was consistent with law.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993)  [medical 
evidence which merely documents continued diagnosis and 
treatment of disease does not constitute new and material 
evidence].

In any event, with respect to the specific CUE claim 
presented, as explained above there in fact does not appear 
to have been a problem with the records.  

In summary, for reasons and bases expressed above the Board 
concludes that the veteran has not set forth specific 
allegations of error, of either fact or law, that warrant a 
finding of CUE in the September 1997 rating decision.

Earlier effective date

As noted above, the veteran did not file an appeal of the 
September 1997 rating decision, and as explained above the 
Board has declined to revise it on the basis of CUE.  
Therefore, that determination is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.1103.  Thereafter, a reopened 
claim for compensation benefits was received on August 8, 
2001.  The RO established service connection for hearing loss 
disability from August 8, 2001 by a rating decision in 
October 2002.  

The Board has carefully reviewed the record to determine 
whether there is any  communication or record later than 
September 1997 and earlier than August 8, 2001 which may be 
interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  

The evidence demonstrates that between September 1997 and 
August 2001 the veteran did not submit any claim, either 
formal or informal, for service connection for hearing loss.  
The veteran does not contend that he filed a specific claim 
for service connection for hearing loss during this period, 
and the Board has not identified any communication or medical 
report which could be reasonably interpreted as such.  In the 
absence of such a claim, entitlement to an effective date 
earlier than August 8, 2001, for the grant of service 
connection for hearing loss is precluded as a matter of law.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).   

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to an effective date 
prior to August 8, 2001, for the grant of service connection 
for hearing loss.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to an effective date earlier than August 8, 2001, 
for the grant of service connection for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



